 1

 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
 8                            DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,              Case No. 3:18-cr-00066-HDM-WGC
10
                           Plaintiff,
11        v.                                ORDER
12   BOBBY JO KISSEL,
13                         Defendant.
14
          Defendant Bobby Jo Kissel’s motion to strike (ECF No. 88) is
15
     GRANTED.   IT IS THEREFORE ORDERED that ECF No. 85, which was
16
     improperly filed in this case, is hereby STRICKEN.
17
          IT IS SO ORDERED.
18
          DATED: This 24th day of January, 2020.
19

20
                                    ____________________________
21                                  UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28


                                        1
